IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


SHARON WISE,                                    :   No. 404 MAL 2019
                                                :
                     Petitioner                 :
                                                :   Petition for Allowance of Appeal
                                                :   from the Order of the
              v.                                :   Commonwealth Court
                                                :
                                                :
HUNTINGDON COUNTY HOUSING                       :
DEVELOPMENT CORPORATION,                        :
HOUSING AUTHORITY OF THE COUNTY                 :
OF HUNTINGDON, CHESTNUT TERRACE                 :
RESIDENT'S ASSOCIATION AND                      :
WEATHERIZATION INC., A NON PROFIT               :
CORPORATION D/B/A HUNTINGDON                    :
COUNTY HOUSING SERVICES,                        :
              Respondents                       :
                                                :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of December, 2019, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by Petitioner is:


      Whether the Commonwealth Court, in affirming the Huntingdon County Trial
      Court’s grant of Summary Judgment, has unwarrantedly expanded sovereign
      immunity under 42 Pa.C.S.A. § 8521 et. seq., and hence, continued the dwindling
      applicability of the real estate exception under 42 Pa.C.S.A. § 8522(b)(4) to a
      dangerous level in its continued disregard of the legislative intent of the Sovereign
      Immunity Act and enumerated exceptions, and also advances existing conflict and
      confusion within an already unclear legal history?